Citation Nr: 0634613	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision in which the RO 
granted the veteran service connection and assigned an 
initial 0 percent (noncompensable) rating for bilateral 
hearing loss  effective July 21, 2003.  The veteran filed a 
notice of disagreement (NOD) in November 2003, and the RO 
issued a statement of the case (SOC) in January 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2004.

Because the claim involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized the h claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


The veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO in August 2004.  A transcript of 
the hearing is of record.

In January 2005, the Board remanded the claim to the RO for 
further development, primarily to obtain VA treatment 
records.  After completing all requested action, the RO 
continued denial of the veteran's claim (as reflected in the 
May 2005 supplemental statement of the case (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.

For the reason set forth below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board's review of the claims file reveals that a remand 
of this matter is warranted, although such  will, 
regrettably, delay an appellate decision on the claim.

During the August 2004 Board hearing, and in written 
statements, the veteran contended that his bilateral hearing 
loss has continued to deteriorate and has become 
progressively worse.  He has asserted that his bilateral 
hearing loss warrants a compensable evaluation.  He submitted 
lay statements from a coworker and relatives that state that 
they have noticed a decrease in his hearing over the years.  
In the July 2005 Statement of Accredited Representative and 
September 2006 Representative's Brief, the veteran's 
representative has argued that the veteran should be afforded 
another VA examination to determine the current severity of 
his bilateral hearing loss, as his last examination was in 
September 2003, which is too old an examination to determine 
his current condition.

Given the allegations of worsening disability, the veteran 
must be afforded a new audiological evaluation to determine 
the current level of severity of his bilateral hearing loss.  
See 38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).   

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim.  38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled audiological evaluation, the RO should obtain 
and associate with the claims file a copy(ies) of the 
notice(s) of the evaluation sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the veteran to undergo further 
evaluation, examination, the RO must obtain and associate 
with the claims file all outstanding VA medical records.  
Pertinent to the claim for a higher rating, the claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Chicago, Illinois dated,  from June 
2003 to March 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Chicago VAMC since March 2005, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

Further, to ensure that all due process requirements are met 
with respect to the claim on appeal, the RO should also give 
the veteran another opportunity to present information and 
evidence pertinent to the claim, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request all evidence in the appellant's possession, 
and ensure that its letter to him meets the requirements of 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 20020; 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Moreover, adjudication of 
the claim for a compensable initial rating for hearing loss 
should include specific consideration of whether "staged 
rating" (assignment of different ratings mgs valuations for 
distinct periods of time based on the facts found), pursuant 
to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Chicago 
VAMC all outstanding pertinent records of 
evaluation and treatment for bilateral 
hearing loss, from March 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for a higher rating for bilateral 
hearing loss that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
request that that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo an audiological evaluation at an 
appropriate VA medical facility.  

The audiologist should conduct audiometry 
and speech discrimination testing for 
purposes of evaluating the veteran's 
bilateral hearing loss, and set forth 
testing results in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled audiological evaluation, 
the RO must obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the date and time of the evaluation 
and the examination sent to him by the 
pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO must 
specifically document its consideration 
of whether "staged rating," pursuant to 
the Fenderson case, cited to above, is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See  38 U.S.C.A. §§ 5109B, 7112).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

